In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                 No. 07-14-00426-CV


                       IN RE R. WAYNE JOHNSON, RELATOR

                             ORIGINAL PROCEEDING

                                  January 27, 2015

                           MEMORANDUM OPINION
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Relator R. Wayne Johnson is a prison inmate appearing pro se. In this original

proceeding, he asks that we issue a writ of mandamus against respondents the

Honorable Ana E. Estevez, judge of the 251st District Court of Potter County and the

Honorable Don Emerson, judge of the 320th District Court of Potter County. According

to relator, Judge Emerson has failed to hear and rule on a petition for writ of habeas

corpus relator filed and Judge Estevez has failed to appoint counsel for him in the

habeas corpus proceeding.    Relator’s petition also includes a request that we hold
Judges Estevez and Emerson in contempt for failing to comply with an order of this

court.1 We will deny all relief requested by relator.


       Relator’s petition does not comply with appellate rule 52.3.      In this respect,

relator is well aware of the rule’s requirements. See, e.g., In re Johnson, No. 07-13-

00424-CV, 2014 Tex. App. LEXIS 3511 (Tex. App.—Amarillo Mar. 31, 2014, orig.

proceeding) (mem. op.); In re Johnson, No. 06-13-00137-CV, 2014 Tex. App. LEXIS 52

(Tex. App.—Texarkana Jan. 7, 2014, orig. proceeding) (mem. op.). For this reason

alone relator’s petition does not demonstrate his entitlement to mandamus relief. See

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1990, orig. proceeding) (party seeking

mandamus relief has burden of providing court with sufficient record to establish right to

relief); In re Bibbs, 07-11-00393-CV, 2011 Tex. App. LEXIS 8192 (Tex. App.—Amarillo

Oct. 13, 2011, orig. proceeding) (denying petition for mandamus for noncompliance with

appellate rule 52.3).


       All relief requested by relator is denied.        Relator’s pending motion for

appointment of counsel to represent him here and in the underlying matter is also

denied.


                                                  James T. Campbell
                                                      Justice




       1
         Relator’s request for a contempt order has no merit. He misunderstands our
opinion dismissing his recent attempt to obtain habeas corpus relief in this court in a
criminal law matter. Ex parte Johnson, No. 07-14-00384-CR, 2014 Tex. App. LEXIS
11746 (Tex. App. Amarillo Oct. 27, 2014, orig. proceeding) (mem. op., not designated
for publication). There we did no more than dismiss his petition for want of jurisdiction.
We directed no action by either Judge Estevez or Judge Emerson.

                                             2